In The


Court of Appeals


Ninth District of Texas at Beaumont


________________


NO. 09-08-00235-CR

NO. 09-08-00236-CR

 ___________________


RANDALL ERROL WALKER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 98177, 99542




MEMORANDUM OPINION
	We have before the Court a request from the appellant, Randall Errol Walker, to
dismiss his appeals.  See Tex. R. App. P. 42.2.  A request to dismiss the appeals is signed by
appellant personally and joined by counsel of record.  No opinion has issued in these appeals. 
The motion is granted, and the appeals are therefore dismissed. 
	APPEALS DISMISSED. 	
  									DAVID GAULTNEY
 										Justice

Opinion Delivered January 21, 2009
Do not publish

Before McKeithen, C.J., Gaultney and Horton, JJ.